Title: From George Washington to George Measam or James Geary, 22 May 1779
From: Washington, George
To: Geary, James,Measam, George



sir
Hd Qrs Middle Brook May 22. 1779

On the 18th Instant I wrote you, requesting that you would send 5000 Shirts and five Thousand pair of Shoes as soon as possible to this Camp and I have to day directed Several Orders to be drawn upon you for sundry Articles for the Troops under the command of Genl J. Clinton. If you should not have Shirts and Shoes sufficient to comply with that Order and those of to day—the latter in favor of the Troops under Genl Clinton must be first answered. I am sir Yr Most Obedt sert
Go: Washington
